Exhibit 99.1 MEDIA RELEASE American Campus Communities, Inc. Reports Third Quarter 2007 Financial Results AUSTIN, Texas(BUSINESS WIRE)—October 30, 2007American Campus Communities, Inc. (NYSE:ACC) today announced the following financial results for the quarter ended September 30, 2007. Highlights § Increased net operating income ("NOI") for same store owned off-campus properties by 9.3 percent over the third quarter 2006. § Quarterly FFOM of $5.9 million, or $0.23 per fully diluted share (including a $0.04 per fully diluted share charge consisting of a $0.5 million compensation charge and a related write-off of the company’s deferred tax asset of $0.5 million, both related to the company's 2004 Outperformance Bonus Plan), compared to $5.5 million, or $0.27 per fully diluted share, in the third quarter prior year. Excluding the compensation charge and related tax impact, quarterly FFOM was $6.9 million or $0.27 per fully diluted share. § The company reaffirms its annual FFOM guidance range of $1.36 to $1.48 per share, excluding the $0.43 per share impact from the compensation charge and related tax impact. § Increased occupancy of same store owned off-campus portfolio for the 2007–2008 academic year to 98.5 percent, compared to 97.4 percent for the previous academic year. § Achieved an average rental rate increase at the owned off-campus properties of 4.0 percent for the 2007–2008 academic year. § Completed construction and opened University Centre, an 838-bed owned off-campus community serving students attending Newark and metro New York area colleges and universities. § Placed two third-party on-campus communities into service, totaling 1,097 beds at the University of New Orleans and West Virginia University - Potomac State. § Selected by the Erie Community College Foundation to develop 450 beds on the South Campus in Orchard Park, NY. § Substantially expanded third-party management business with the award of four assignments at the University of Texas at Dallas, Drake University, Savannah State University and Arizona State University.These four contracts are planned to include more than 5,357 beds and represent more than $715 thousand in potential annual third-party fees. Third Quarter 2007 Operating Results Revenue for the 2007 third quarter totaled $36.5 million, up 18.3 percent from $30.9 million in the 2006 third quarter. Net loss for the 2007 third quarter totaled $2.4 million, or $0.10 per fully diluted share, compared with a net loss of $1.6 million, or $0.09 per fully diluted share, for the same quarter in 2006.
